Case 1:18-cv-01776-RGA Document 21 Filed 12/13/18 Page 1 of 2 PageID #: 1066


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

Vertiv Corporation,                                     Civil Action No. 1:18-CV-01776-RGA

                  Plaintiff,

v.

SVO Building One, LLC,

                  Defendant.

                MOTION AND ORDER FOR ADMISSION PRO HAC VICE OF
                              ROBERT H. SLOSS

         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Robert H. Sloss to represent Vertiv Corporation in this matter.


Date: December 13, 2018               /s/ Gerard M. O’Rourke
                                      Gerard M. O’Rourke, (#3265)
                                      O’Rourke Law Office, LLC
                                      1201 N. Orange Street, Suite 7260
                                      Wilmington, DE 19801-1180
                                      Tel. (302) 562-6960
                                      gorourke@orourkefirm.com


                                      Attorneys for Vertiv Corporation



                                ORDER GRANTING MOTION



         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.



Date:
                                             United States District Judge




DOCS 125134-000004/3505433.1
Case 1:18-cv-01776-RGA Document 21 Filed 12/13/18 Page 2 of 2 PageID #: 1067
